UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4265


UNITED STATES OF AMERICA,

              Plaintiff − Appellee,

       v.

DAVON KELLY BENNETT, a/k/a Scooter,

              Defendant − Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Terrence W. Boyle, District Judge. (2:15-cr-00020-BO-1)


Argued: May 9, 2018                                               Decided: June 20, 2018


Before WILKINSON and NIEMEYER, Circuit Judges, and Richard M. GERGEL,
United States District Judge for the District of South Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Patrick Michael Megaro, HALSCOTT MEGARO, PA, Orlando, Florida, for
Appellant. Banumathi Rangarajan, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee. ON BRIEF: John Stuart Bruce, United States
Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Barbara D.
Kocher, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Davon Kelly Bennett was convicted of numerous offenses related to drug dealing.

At trial, the government introduced testimony from six witnesses who had previously

signed cooperation agreements with the government, two statements Bennett made

shortly after his arrest, testimony from an IRS agent who had helped investigate

Bennett’s financial assets, and additional evidence about Bennett’s criminal history and

his use of vehicles titled in other people’s names. On appeal, Bennett challenges the

district court’s decision to limit cross-examination of the government witnesses and the

admission of each of these types of evidence. Bennett also challenges the sufficiency of

the evidence with respect to his convictions for money laundering and for possession of a

firearm in furtherance of a drug trafficking crime. As discussed below, we reject each of

Bennett’s challenges and affirm the judgment of the district court in all respects.

                                             I.

       On March 4, 2015, a joint federal and state task force executed a search warrant

on Bennett’s home. During the search, the task force found more than $90,000 in cash,

three firearms, titles to multiple cars in other people’s names, and several cars parked on

the property that were titled in other people’s names. After the vehicles were moved to

the sheriff’s office, law enforcement found a hidden compartment in one of the cars that

contained cocaine, heroin, another handgun, and another $60,100 in cash.

       Law enforcement then brought Bennett to the local sheriff’s office. While an

officer was telling Bennett that he was about to read Bennett his Miranda rights, Bennett

interrupted the officer to say that the police “should have come by tomorrow, I was going

                                             3
to buy a whole bunch of weed.” J.A. 101. Later, when Bennett was being fingerprinted,

he told officers that he had not sold any “work” since the arrest of a drug dealer who went

by the name “Dog Pound.” J.A. 235.

       Bennett was indicted on a litany of offenses related to drug trafficking: conspiracy

to distribute and possess with the intent to distribute cocaine, cocaine base, heroin, and

marijuana in violation of 21 U.S.C. §§ 841(a)(1), 846 (Count 1); possession with the

intent to distribute cocaine, heroin, and marijuana in violation of 21 U.S.C. § 841(a)(1)

(Count 2); possession of a firearm in furtherance of a drug trafficking crime in violation

of 18 U.S.C. § 924(c)(1)(A) (Count 3); and laundering of monetary instruments in

violation of 18 U.S.C. § 1956(a)(1)(B)(i) (Count 4).

       Bennett then filed a pre-trial motion to suppress the statements he made at the

sheriff’s office on the ground that he was interrogated in the absence of full Miranda

protections. * At a hearing on this motion, two law enforcement officers testified that the

statements were made voluntarily. The district court found this testimony credible and

held that there was “no evidence which would indicate” that Bennett’s statements “were

made in response to any questioning or any other behaviors designed to elicit

incriminating information.” J.A. 50. The statements were accordingly admitted as

evidence.



       *
        Bennett’s motion actually requested that three statements he had made be
suppressed, but because the third did not end up being used at trial, we do not consider it
here.


                                            4
      At trial, the government introduced testimony from six witnesses who had

purchased drugs from Bennett in the past and who had previously been prosecuted for

drug offenses. All of these witnesses had signed cooperation agreements with the

government in order to receive a lighter sentence. Bennett’s counsel asked the first three

witnesses if they were still bound by their cooperation agreements in an effort to imply

that the agreements provided an incentive to fabricate testimony. During cross-

examination of these first three witnesses, the court did not stop or limit this line of

questioning except in one instance: when one witness who had served his sentence was

asked if he was still bound by the agreement, the court interjected, “No, you’re not.

You’re finished with your sentence.” J.A. 303.

      After the first three cooperating witnesses testified, the court excused the jury to

determine whether Bennett’s counsel should be able to question the three remaining

witnesses in this way. The court felt that Bennett’s counsel was giving the jury the

“impression that somebody who was sentenced can serve their sentence, come back and

not cooperate, and be sentenced to a more severe sentence.” J.A. 365-66. The court was

concerned that this raised potential double jeopardy concerns. It therefore instructed

Bennett’s counsel to avoid giving this impression in cross-examining the remaining

witnesses. The court did not otherwise limit cross-examination or prevent Bennett from

arguing that the witnesses were biased.

      The government also introduced testimonial evidence that Bennett had been

trafficking drugs for years. The indictment charged Bennett with selling drugs beginning

in 2000. Five of the six cooperating witnesses testified exclusively about drug deals that

                                            5
occurred after 2000. Their testimony was clearly admissible because it fell within the

time period of the indictment and arose from the same series of transactions as the

charged offenses. See United States v. Kennedy, 32 F.3d 876, 885 (4th Cir. 1994). One

witness, Terrence Cooper, testified that he had sold drugs to Bennett in the mid-1990s

and also that he had purchased cocaine from Bennett on three occasions in 2003. Bennett

objected to the inclusion of evidence of drug activities that occurred before 2000, as those

activities fell outside the period covered in the indictment. The district court overruled the

objection.

       At trial, the government also sought to show that Bennett tried to conceal the

proceeds of his criminal enterprise by purchasing a Toyota Sienna that was titled in the

name of Theophus Moore. The government’s theory was that Bennett purchased this car

and titled it in another person’s name in order to reduce his paper trail. This, the

government argued, made it more difficult for the government to detect the income

Bennett made selling drugs. To support its argument, the government showed that

Bennett purchased the vehicle with cash, that he signed the name “Theo Moore” at the

time of sale, and that he refused to let the previous owners go to the DMV to transfer the

car’s title. The government also introduced evidence that Bennett owned numerous

vehicles besides the Toyota Sienna that were titled in other people’s names. Because the

indictment mentioned only the Toyota Sienna, Bennett objected to the admission of this

evidence. He felt that the inclusion of evidence of other vehicle titles was demonstrative

only of a pattern or practice. Again, the district court overruled the objection.



                                              6
       Finally, IRS Special Agent Douglas Miller, who worked on the financial aspects

of the case in order to help identify Bennett’s assets, testified about the investigation.

During his testimony, the government asked Miller why one might purchase a vehicle in

another’s name. While Miller was responding, Bennett objected that Miller should not be

allowed to answer the question because any answer would constitute expert testimony,

and the government had not given notice of Miller’s expected expert testimony. The court

overruled the objection, and Miller explained that individuals involved in illegal activity

often sought to minimize their paper trail and to reduce the likelihood of detection.

       The jury found Bennett guilty on all four counts. Bennett now appeals the district

court’s decision to limit his cross-examination and to allow the introduction of the

abovementioned evidence. He also challenges the sufficiency of the evidence regarding

his charges for money laundering and for possession of a firearm in furtherance of drug

trafficking.

                                             II.

       Bennett first suggests that the district court improperly limited his ability to cross-

examine the government’s cooperating witnesses. He argues that the court prevented him

from suggesting that the witnesses’ cooperation agreements gave them “an incentive to

relay biased and incredible testimony.” Appellant’s Br. at 24. We review a district court’s

limitation of cross-examination for abuse of discretion. See United States v. Ramos-Cruz,

667 F.3d 487, 500 (4th Cir. 2012).

       Bennett’s argument fails for two reasons: it is factually incorrect because the

district court allowed a great deal of questioning about whether the cooperation

                                              7
agreements undermined the witnesses’ credibility, and it is legally misguided because the

district court acted well within its discretion.

       At trial, after Bennett’s counsel had already cross-examined three cooperating

government witnesses, the district court ordered Bennett’s counsel to refrain from

implying that the government witnesses could have been resentenced if they had failed to

cooperate with the government. Bennett claims that the district court “ruled that [Bennett]

was precluded from questioning the Government’s witnesses on their agreements based

on future cooperation and prohibited [Bennett] from making an argument that the

witnesses may be biased or unreliable as the result of their agreements with the

Government.” Appellant’s Br. at 19. He contends that the witnesses believed that they

were “obligated to testify on behalf of the Government,” Appellant’s Br. at 24, and that

the court prevented him from arguing that the cooperation agreements gave the witnesses

a motive to provide biased testimony.

       The difficulty with this argument is that it is simply untrue. The district court did

not prevent Bennett from arguing that the government witnesses were biased. In fact,

there was extensive questioning about bias and motive during cross-examination. When

asked about the cooperation agreements, the government’s first three witnesses said that

they believed that they “ha[d] to come to court and testify”; “ha[d] to testify for the

government”; and “couldn’t tell the government no, I won’t testify.” J.A. 304, 326, 352.

When Bennett’s attorney asked another witness “what would happen” if he refused to

testify, the witness responded, “I’m assuming I would have been locked back up.” J.A.

352.

                                               8
       It was only after these three government witnesses had finished testifying that the

district court asked Bennett’s counsel to refrain from “leav[ing] the impression that

somebody who was sentenced can serve their sentence, come back and not cooperate, and

be sentenced to a more severe sentence.” J.A. 365-66. The district court was concerned

that Bennett’s counsel was giving a misleading impression about the Double Jeopardy

Clause by implying that the cooperating witnesses had waived their double jeopardy

protections. The court simply asked Bennett’s counsel to avoid giving this impression.

       This instruction did not, however, prevent Bennett from impugning the reliability

of the remaining government witnesses. Rather, Bennett continued to ask the witnesses

how the cooperation agreements influenced their behavior. This questioning prompted

one witness to admit that he believed that the “plea agreement require[d]” him “to

cooperate with the government.” J.A. 457. Another stated that if he did not testify against

Bennett, he would not “get . . . where [he] want[s] to go” as far as his sentence was

concerned. J.A. 488. In addition, in his closing remarks Bennett continued to argue that

the cooperation agreements rendered the government witnesses unreliable: “[F]or those

cooperating witnesses who signed plea agreements that are still in effect, the motive to lie

is right there in black and white.” J.A. 565. Thus, throughout the trial, Bennett’s counsel

claimed that the witnesses felt that they were compelled to testify as a result of their

cooperation agreements. He also sought to further impeach the witnesses’ reliability by

questioning them extensively about their criminal histories and about prior lies they had

told to law enforcement.



                                             9
       In light of all this, it is unclear what exactly Bennett lost on account of the district

court’s order. District courts possess “wide latitude” to reasonably limit “cross-

examination based on concerns about, among other things, harassment, prejudice,

confusion of the issues, the witness’ safety, or interrogation that is repetitive or only

marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).

       Given the ample opportunity afforded to Bennett’s counsel to impeach the

witnesses’ credibility, any additional cross-examination on this question would merely

have been duplicative of information already available to the jury. Bennett’s counsel may

have wanted to emphasize a few things here and there. But after weighing the risk of

prejudicing the jury and the ample evidence attacking the cooperating witnesses already

at the jury’s disposal, we cannot say the district court abused its discretion.

                                             III.

       Bennett also argues that the district court abused its discretion in allowing into

evidence the two statements Bennett made shortly after his arrest. “When reviewing the

district court’s denial of a motion to suppress, we review factual findings for clear error

and the legal determination that the statement was voluntary de novo.” United States v.

Holmes, 670 F.3d 586, 591 (4th Cir. 2012). Because Bennett fails to show that these

statements were made during an interrogation, we find no error in the district court’s

conclusion that Bennett’s statements were voluntary. In any event, any error was

certainly harmless.

       The Supreme Court has held that “the prosecution may not use statements,

whether exculpatory or inculpatory, stemming from custodial interrogation of the

                                              10
defendant unless it demonstrates the use of procedural safeguards effective to secure the

privilege against self-incrimination.” Miranda v. Arizona, 384 U.S. 436, 444 (1966). The

purpose of a Miranda warning is to ensure that defendants are not interrogated without

being informed of, inter alia, their right against self-incrimination.

       But in order for Miranda protections to attach, an actual custodial interrogation

must take place. In Miranda, the Supreme Court defined a “custodial interrogation” as

any “questioning initiated by law enforcement officers after a person has been taken into

custody or otherwise deprived of his freedom of action in any significant way.” Id.

Interrogation thus requires at least some form of questioning. Statements made without

any prompting on the part of law enforcement agents can therefore be admitted into

evidence.

       When considering Bennett’s motion to suppress the two statements he made

during his arrest, the district court determined that Bennett was not being interrogated

when he made them and that they were voluntarily made. This determination was not

error. “[S]ubstantial deference on the question of what constitutes interrogation must be

paid to the trial courts, who can best evaluate the circumstances in which such statements

are made and detect their coercive aspects.” United States v. Payne, 954 F.2d 199, 203

(4th Cir. 1992).

       The district court in this case heard testimony from officers who were present

when Bennett made the contested statements, and based on its determination that their

testimony was credible, held that the statements were voluntary. The officers said that

Bennett was not being questioned when he made the statements. On appeal, Bennett does

                                              11
not point to any evidence overlooked by the district court that would indicate that he was

being questioned. Rather, he simply asserts that the “specificity and nature” of the

statements suggest that they were “made in response to questioning.” Appellant’s Br. at

29. But this is pure conjecture and directly contrary to the scenario described by the

officers. Bennett does not provide a scrap of actual evidence to support his claim. There

is therefore no reason to think that the district court erred in admitting these statements.

       Moreover, even if the district court did err, any error was harmless. When

determining whether a district court’s admission of statements made in violation of the

Fifth Amendment was harmless, we consider the following three factors: “(1) the

importance of the statement to the government’s case; (2) the impact on credibility of

other evidence; and (3) the admission of prejudicial evidence based solely on the

admission of the statement.” United States v. Giddins, 858 F.3d 870, 886 (4th Cir. 2017).

       Here, Bennett’s statements plainly made no difference to the outcome of the case.

They did not lead to the introduction of any material prejudicial evidence. Nor were

Bennett’s statements essential to connect him to any activities that formed the basis of

any of his convictions. As we have noted, numerous witnesses testified about Bennett’s

criminal activities, and the government found large quantities of contraband when it

searched his house and automobiles. Two stray remarks could hardly form a basis for

overturning the jury’s verdict given the overwhelming evidence presented at trial.

                                             IV.

       Bennett also contends that the district court violated Federal Rule of Evidence

404(b) by admitting two types of evidence that could only have been used to suggest a

                                              12
propensity to commit drug crimes: a government witness’s testimony that Bennett had

purchased crack cocaine from him in the 1990s, and documentary and testimonial

evidence that Bennett had purchased a number of vehicles that he titled in other people’s

names. In our view, however, this evidence goes to things other than propensity because

it showed that Bennett had knowledge of the drug trade and that he intended to conceal

the proceeds from his drug sales by purchasing vehicles titled in other people’s names. It

was therefore admissible under Rule 404(b)(2).

       Evidence of a crime, wrong, or other act cannot be admitted solely “to prove a

person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” Fed. R. Evid. 404(b)(1). Such evidence can, however, be

admitted “for another purpose, such as proving motive, opportunity, intent, preparation,

plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.

404(b)(2). We review district court judgments about the relevance of evidence and its

potential to bias the jury for abuse of discretion and “will not vacate a conviction unless

we find that the district court judge acted arbitrarily or irrationally in admitting

evidence.” United States v. Cabrera-Beltran, 660 F.3d 742, 755 (4th Cir. 2011) (quoting

United States v. Benkahla, 530 F.3d 300, 309 (4th Cir. 2008)). Bennett fails to meet that

burden.

                                            A.

       Bennett claims that the court abused its discretion in allowing witnesses to testify

about prior drug transactions “from a remote time in the past.” Appellant’s Br. at 37.

Because the indictment charged Bennett with participating in a drug conspiracy that

                                            13
began in 2000, he suggests that Terrence Cooper’s testimony about sales that occurred in

the mid-1990s could only have been used to prove propensity.

       We disagree. “In drug cases, evidence of a defendant’s prior, similar drug

transactions is generally admissible under Rule 404(b) as evidence of the defendant’s

knowledge and intent.” Cabrera-Beltran, 660 F.3d at 755. Here, Cooper’s testimony

showed that Bennett and Cooper had known each other for years as fellow actors in the

drug trade. In establishing the nature and duration of their relationship, Cooper’s

statements lent credibility to his testimony by showing that Bennett had reason to think

that Cooper was involved in the local drug market. It also indicated that Bennett had prior

knowledge of the drug trade at the time of the charged offenses.

       Even assuming the district court erred, any error was harmless. We will not

reverse a Rule 404(b) error if there is “fair assurance, after pondering all that happened

without stripping the erroneous action from the whole, that the judgment was not

substantially swayed by the error.” United States v. Madden, 38 F.3d 747, 753 (4th Cir.

1994) (quoting United States v. Nyman, 649 F.2d 208, 211-12 (4th Cir. 1980)). Given the

overwhelming physical and testimonial evidence about Bennett’s drug dealings within

the period specified in the indictment, we cannot say that the jury’s judgment was

substantially affected by this short exchange.

                                            B.

       Bennett raises another Rule 404(b) challenge in objecting to the district court’s

decision to admit evidence that he had titled vehicles in other people’s names even



                                            14
though some of those vehicles were not specifically listed in the indictment. He argues

that this evidence could only have been used to prove his bad character.

       But again, this evidence helped prove Bennett’s knowledge and intent. The

government sought to prove that Bennett laundered money. The government’s theory was

that Bennett concealed “his drug money by buying other assets that are in other people’s

names.” J.A. 552. Evidence that Bennett had purchased numerous vehicles titled in other

people’s names speaks not simply to his character, but rather to his knowledge and intent

by showing that he knew how to conceal the proceeds of his drug sales by, among other

things, purchasing physical assets with cash.

       And again, any error was harmless. The titles may well have provided some proof

that Bennett used the proceeds from his drug transactions to purchase vehicles in other

people’s names, but it was far from the only evidence supporting this charge. The

government also provided a great deal of evidence about the particular Toyota Sienna

that was mentioned in the indictment. Altogether, the testimonial evidence established

that Bennett was the person who actually possessed the title to the Toyota, that he

purchased that van with cash, that he owned and operated the vehicle, that he refused to

allow the prior owners to go to the DMV to transfer the car to Bennett’s name, and that

he paid Theophus Moore to allow the vehicle to be titled in Moore’s name. This evidence

provided the jury with plenty of reason to think that Bennett had laundered money, and

any error that arose because the judge introduced additional evidence that Bennett held

more than one vehicle titled in another person’s name was harmless.

                                            V.

                                            15
       Bennett also challenges the district court’s decision to allow Special Agent Miller

to testify without being disclosed as an expert. Bennett believes that the jury was

prejudiced when Miller allegedly held himself out as an expert when he said that

criminals try to reduce their paper trail to avoid being detected by the police. We review a

district court’s decision about whether to qualify a witness as an expert for abuse of

discretion. United States v. Garcia, 752 F.3d 382, 390 (4th Cir. 2014).

       Federal Rule of Evidence 701 allows a lay witness to give opinion testimony that

is “(a) rationally based on the witness’s perception; (b) helpful to clearly understanding

the witness’s testimony or to determining a fact in issue; and (c) not based on scientific,

technical, or other specialized knowledge within the scope of Rule 702.” Fed. R.

Evid. 701. Rule 701 prohibits district courts from admitting “expert testimony dressed in

lay witness clothing, but it ‘does not interdict all inference drawing by lay witnesses.’”

United States v. Perkins, 470 F.3d 150, 156 (4th Cir. 2006) (quoting United States v.

Santos, 201 F.3d 953, 963 (7th Cir. 2000)). Rule 702, by contrast, permits an expert to

testify if, among other things, “the expert’s scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in

issue.” Fed. R. Evid. 702(a).

       In this case, the government called Miller as a lay witness, but Bennett suggests he

in fact testified as an expert in offering one particular statement. Miller said that in his

experience, the simple fact that a vehicle was titled in a person’s name did not by itself

indicate that the vehicle belonged to that person. Rather, he explained that individuals

involved in illegal activity activities “try to keep the paper trail nonexistent as it relates to

                                               16
their name on particular assets.” J.A. 515. The rest of Miller’s testimony summarized the

findings of his investigation of Bennett’s financial assets.

       While we have recognized that there can be a “fine line” between evidence

admitted under Rule 701 and under Rule 702, Perkins, 470 F.3d at 155, Miller’s

statement did not cross that line. The statement Bennett challenges bore little relationship

to any expertise Miller might have developed over the course of his law enforcement

career. It was an ordinary observation that criminals have an incentive to avoid detection

by reducing their paper trail and keeping their names off financial assets. Miller was

simply offering an opinion, and a fairly obvious one at that.

       Again, assuming that the district court erred in admitting this statement, the error

was harmless. As we have explained, the evidence against Bennett was overwhelming.

Miller’s statement followed extensive factual testimony about the lengths Bennett went to

in order to conceal his drug trafficking proceeds. There is no reason to think that Miller’s

statement that criminals try to hide their crimes colored the jury’s verdict.

                                             VI.

       Finally, Bennett challenges the sufficiency of the evidence with respect to his

conviction for possession of a firearm in furtherance of a drug trafficking crime (Count

3), and for money laundering with intent to conceal the source of the funds as drug

trafficking proceeds (Count 4). When reviewing the sufficiency of the evidence, we grant

“the government the benefit of all reasonable inferences from the facts proven to those

sought to be established.” United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).



                                             17
       There was clearly sufficient evidence to support Bennett’s firearm and money

laundering convictions. To sustain a charge for money laundering, the prosecution must

show that “(1) the defendant conducted or attempted to conduct a financial transaction;

(2) the transaction involved the proceeds of a specified unlawful activity; (3) the

defendant knew at the time of the transaction that the property involved proceeds of an

unlawful activity; and (4) the defendant intended to promote the carrying on of the

specified unlawful activity.” United States v. Singh, 518 F.3d 236, 246 (4th Cir. 2008).

As we have already discussed, the government introduced a wealth of physical and

testimonial evidence showing that Bennett purchased cars in other people’s names, and

that he did so in order to conceal the proceeds of his drug dealing activity. It showed that

Bennett had numerous vehicles titled in other people’s names, that he went to great

lengths to conceal the ownership of these vehicles, and that he failed to file tax returns.

Based on this evidence, the jury reasonably concluded that Bennett purchased

automobiles in order to conceal the proceeds of drug sales.

       The evidence supporting Bennett’s conviction for possession of a firearm in

furtherance of a drug trafficking crime was equally robust. To sustain this conviction, the

government had to show that possession of a firearm somehow furthered, advanced, or

assisted with a drug trafficking crime. United States v. Lomax, 293 F.3d 701, 705 (4th

Cir. 2002). The government advanced a clear theory about why Bennett kept a gun:

“When he’s delivering those drugs, wouldn’t it be good to have a handgun there to help

protect the drugs you’re delivering and the money you’re picking up?” J.A. 550. This was

not mere conjecture. Law enforcement officers found a gun in a hidden compartment of

                                            18
one of Bennett’s cars along with heroin, cocaine, and a pile of cash. Given the extent of

Bennett’s drug dealing, and given that the firearm was stored in a hidden compartment

alongside drugs, the jury had more than enough reason to think that the firearm helped

Bennett in trafficking drugs.

                                           VII.

       The judgment of the district court is accordingly

                                                                            AFFIRMED.




                                            19